DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0048471 A1 (Hasch) further in view of US 2014/0320231 A1 (Seler).

Re claim 1, Hasch teaches a semiconductor package side-radiating waveguide launcher system (waveguides 18), comprising: 
a first conductive member (upper wall 20 of conductive pattern) adjacent to an edge of a dielectric medium (housing molding compound layer 34 [0048]) having a thickness; 
a second conductive member (lower wall 22 of conductive pattern) adjacent to the edge of the dielectric medium and in transverse opposition across the thickness of the dielectric medium to the first conductive member; 
a plurality of conductive structures (through hole contactings 26) conductively coupling the first conductive member with the second conductive member, the plurality of conductive structures forming a shaped space in the dielectric medium, the shaped space having a first end and an opposing second end (see annotated Fig. 1 below); and 
at least one radio frequency (RF) excitation element (exciter rod 42 is adapted for microwave signals which are in the radio frequency range) at a location within the dielectric medium electrically isolated from the first conductive member, the second conductive member, and the plurality of conductive structures (Figs. 1 and 2) (claim 1);
wherein the shaped space comprises a shaped space bilaterally symmetric about a longitudinal axis (A-A’ Fig. 2) extending from the first end of the space to the second end of the space (claim 2);
wherein the RF excitation element is within the dielectric medium at a location external to the shaped space formed by the plurality of conductive structure (Fig. 2) (claim 4).

    PNG
    media_image1.png
    476
    785
    media_image1.png
    Greyscale


Hasch does not explicitly teach wherein the second end is wider than the first end.

Seler teaches an embedded waveguide wherein the waveguide has a narrow end and a wider end (Fig. 6).

    PNG
    media_image2.png
    515
    548
    media_image2.png
    Greyscale

Seler teaches that the shape of the waveguide structure may vary depending on the required electrical performance [0040].  Applicant has not disclosed that the claimed shape is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for specific shape limitations to be prima facie unobvious.  The claimed shape is considered to be a "preferred" or "optimum" shape out of a plurality of well known shapes that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. Applicant has not provided any evidence that the shape of the capacitor is critical to the operation of the device. Furthermore, the prior art teaches that the shape of the element is known. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 (IV)(B).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0048471 A1 (Hasch) further in view of US 2014/0320231 A1 (Seler) further in view of US 2010/0141350 A1 (Sasaki).

Re claim 6, Hasch and Seler teach the semiconductor package side-radiating waveguide launcher system of claim 1, however, Hasch does not explicitly teach wherein the dielectric medium comprises a plurality of dielectric layers. Hasch does teach that the waveguide is embedded in dielectric material for an MMIC ([0048]). 

Sasaki teaches a MMIC with an embedded waveguide embedded in dielectric material wherein the dielectric material is made my forming metallizations through multilayered dielectrics [0080].

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive. Applicant argues that Haasch does not teach wherein the shaped space is narrower at the first end than at the second end.  However, this limitation was rejected in the combination of Hasch and Seler in the rejection of claim 2 in the office action mailed 5/27/2022. Applicant has presented no arguments disputing the findings of unpatentability of the claimed shaped space as taught by the combination of Hasch and Seler. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812